Citation Nr: 0401732	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, secondary to service-
connected status post right ankle fracture.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, secondary to service-connected 
status post right ankle fracture.

3.  Entitlement to a disability rating in excess of 20 
percent for status post right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Providence, 
Rhode Island, which in pertinent part, denied service 
connection for degenerative joint disease of lumbosacral 
spine as secondary to service-connected status post right 
ankle fracture and denied service connection for degenerative 
joint disease of the right hip as secondary to status post 
right ankle fracture.  The RO also confirmed and continued a 
20 percent disability rating for status post right ankle 
fracture. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for degenerative joint disease of the lumbosacral spine and 
degenerative joint disease of the right hip and the VA has 
made reasonable efforts to develop such evidence.

2.  There is no medical evidence of a nexus between the 
veteran's service-connected status post right ankle fracture 
and degenerative joint disease of the lumbosacral spine.

3.  There is no medical evidence of a nexus between the 
veteran's service-connected status post right ankle fracture 
and degenerative joint disease of the right hip.

4.  A right ankle disorder is currently manifested by 
subjective complaints of pain; objective findings show no 
pain or weakness on flexion or extension and there were no 
findings of ankylosis, instability, malunion or nonunion of 
the tibia and fibula.


CONCLUSION OF LAW

1.  Degenerative joint disease of the lumbosacral spine is 
not proximately due to or the result of the veteran's 
service-connected status post right ankle fracture.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
2.  Degenerative joint disease of the right hip is not 
proximately due to or the result of the veteran's service-
connected status post right ankle fracture.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

3.  The criteria for a rating higher then 20 percent for 
status post right ankle fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the January 
2002 rating decision, in the May 2002 statement of the case 
and a VA letter to the veteran dated in August 2001 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The rating 
decision and statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from March 1968 to January 
1970.

Service medical records show that during an airborne 
examination in September 1968, the veteran's lower 
extremities and spine were listed as normal.  In a report of 
medical history dated September 1968, he denied a history of 
swollen or painful joints, recurrent back pain or arthritis.  
Service medical records are silent for back or right hip 
complaints.  During a medical examination performed for 
separation purposes in December 1969, the veteran's lower 
extremities and spine were listed as normal and in a report 
of medical history he again denied a history of swollen or 
painful joints, back trouble of any kind or arthritis.

Subsequent to service, a VA medical examination was performed 
in May 1970.  The veteran made no mention of the back or the 
right hip.  

During a VA examination in July 1981, the veteran complained 
of pain in his ankle and explained that his ankle gave way, 
which caused pain to his, knee and back.  The diagnostic 
impression was status post fracture of the right ankle.

In November 1999, a private X-ray study of the pelvis and 
right hip were obtained.  The diagnostic impression was 
severe degenerative arthritis of the right hip.  

A private statement dated March 2000, was submitted by R.E. 
Picard, a holistic chiropractic physician, in support of the 
veteran's claim.  Dr. Picard indicated that he treated the 
veteran from December 1999 to January 2000 for right hip 
joint dysfunction secondary to degenerative joint disease.  
The doctor opined that there "may" be a causal relationship 
between the veteran's right side lower extremity problems and 
the injury he sustained in 1968.  The doctor further noted 
that the injuries sustained were from a parachute training 
jump in which there was a break in the fibula and a tear in 
the deltoid ligament of the ankle.  The veteran experienced 
subsequent problems after surgery which included an altered 
gait and synovial plica syndrome of the right knee.  He 
furthered opined that due to the initial trauma and altered 
gait biomechanics caused by the above two problems, it was 
not unfair to assume that over an extended period of time 
degenerative joint disease of the right hip may be related.  

During a VA examination in April 2000, the veteran complained 
of pain in his ankle and reported that it occasionally 
stiffened.  He noted that his gait was off but the examiner 
commented that on the way into the examination room his gait 
was perfectly normal.  The veteran did not respond.  
Objective findings of the ankle revealed that as far as scars 
from the surgery, a screw hole from surgery had literally 
disappeared.  Medially, there was a 10 centimeter incision 
curving under the ankle which was a scar that was neither 
cosmetically nor physiologically significant in any way.  
Range of motion was normal except for eversion which was 
about 10 degrees instead of 20.  All other ankle motions were 
normal.  The examiner noted difficulty during the examination 
because he felt the veteran was holding his ankle stiff 
voluntarily, however, the examiner could not ascertain why 
this occurred.  During another point in the examination, when 
the veteran was not aware that the ankle was being examined, 
the examiner manipulated the ankle and it seemed to have full 
range of motion.  The examiner concluded that range of motion 
of the ankle was satisfactory and found an increased 
inversion was present.    

The examiner remarked that the DeLuca portion of the 
examination required the veteran to stand on his right foot 
and raise his ankle.  He was able to raise his ankle ten 
times without difficulty or complaint.  An X-ray study of the 
right ankle revealed mild degenerative joint disease.  The 
overall diagnosis for the examination was minimal 
degenerative joint disease with evidence of old surgery.

During the April 2000 examination, the veteran's right hip 
was also evaluated.  He complained that his right hip hurt 
constantly.  An X-ray study of the hips revealed degenerative 
joint disease, severe on the right.  The examiner opined that 
both hips were diseased and the degenerative joint disease 
was more severe on the right hip than on the left hip.  The 
diagnosis was bilateral degenerative joint disease of the 
hips; severe on the right.  

Also during the April 2000 examination the veteran's back was 
evaluated.  The veteran complained that his back occasionally 
bothered him and he experienced pain and stiffness but it was 
not a serious problem.  An X-ray study of the back revealed 
degenerative joint disease in the form of degenerative disc 
disease between L1-L2 and L2-L3.  The examiner opined that 
the veteran's back did not seem to be a problem as evidenced 
through his own statement.  The diagnosis was degenerative 
joint disease in general of the lumbar spine with 
degenerative disc disease between L1-L2 and L2-L3.  

In conclusion to the entire examination, the examiner opined 
that the right ankle did not bear any relationship to the 
right hip or back.  The ankle was orthopedically oriented and 
his gait was such that the examiner did not see any possible 
etiology between the ankle and other joints.  His ankle 
walked normally and his hip and back could not be due to the 
ankle on that account.  Though the ankle can be contributed 
to a parachute jump from service, the back and hip were due 
to natural deterioration causes which were osteoarthritis or 
degenerative joint disease.  Furthermore, the veteran's own 
statements which reflected that his injuries did not begin to 
bother him until 10 years ago proved that if there was a 
pathology due to the parachute jump then the injuries would 
have manifested much earlier.

In a statement from the veteran received in December 2001, he 
reported that he had no additional evidence to submit but his 
right hip and back continued to be a chronic source of pain.  
His symptoms continued to worsen over time and he developed 
an awkward gait and could not walk when pressure was applied 
to his right side.  

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

 A disability is service connected if it is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The veteran claims service connection for degenerative joint 
disease of the lumbosacral spine and degenerative joint 
disease of the right hip, which he asserts were incurred 
during military service.  Service medical records are 
negative for a diagnosis or treatment of a back disorder or 
right hip disorder.

Post-service medical records are negative for a back disorder 
until April 2000.  Furthermore, post-service medical records 
are negative for a hip disorder until November 1999, 
approximately 29 years after service.

The veteran has asserted that he incurred a back disorder and 
right hip disorder as a result of his service-connected 
status post right ankle fracture incurred during his period 
of active service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, the 
veteran's self-reported lay history, transcribed in some of 
the post-service medical records, that his back disorder and 
right hip disorder are related to his service-connected 
status post right ankle fracture, do not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Dr. Picard's statement only repeated the 
veteran's self-reported history.  The Board finds Dr. 
Picard's statement is entitled to limited probative weight, 
as he neither reviewed the service medical records, nor 
rendered an opinion based on substantiated facts.  
 
Furthermore, an April 2000 statement by a VA examiner who 
reviewed the file and examined the veteran, indicated there 
is no relationship between the service-connected status post 
right ankle fracture and degenerative joint disease of the 
lumbosacral spine or degenerative joint disease of the right 
hip.  The examiner opined that the back and right hip were 
due to natural deterioration causes such as osteoarthritis 
and degenerative joint disease.  Additionally, the examiner 
noted that the veteran's own statements which reflected that 
his injuries did not begin to bother him until 10 years ago 
proved that if a pathology was evident, the injuries would 
have manifested much earlier.

As there is no medical or lay evidence linking the veteran's 
service-connected status post right ankle fracture and 
degenerative joint disease of the lumbosacral spine or 
degenerative joint disease of the right hip, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative joint 
disease of the lumbosacral spine and service connection for 
degenerative joint disease of the right hip.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
    



Increased Rating

The veteran contends that his service-connected right ankle 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's right ankle disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under Diagnostic Code 5262.  
Under this code, a 20 percent rating is assigned for malunion 
of the tibia and fibula, with moderate knee or ankle 
disability.  A 30 percent rating is assigned for malunion of 
the tibia and fibula, with marked knee or ankle disability.  
A 40 percent rating is assigned when there is nonunion of the 
tibia and fibula, with loose motion, requiring a brace.

The Board finds that a rating higher than 20 percent is not 
warranted under Code 5262, as nonunion of the tibia and 
fibula, with loose motion, requiring brace, is not shown by 
the evidence of record.  An X-ray study of the right ankle in 
April 2000 failed to show any evidence of malunion of the 
tibia and fibula with marked ankle disability or nonunion of 
the tibia and fibula.  Thus, under Code 5262, a higher rating 
for the right ankle disorder is not warranted.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the right ankle disorder, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts, 5 Vet. App. 532, 539 (1993).

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40." 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   The medical 
evidence does not support findings of pain on motion of the 
right ankle to such degree as to satisfy the requirements for 
a higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

Lastly, there is no showing that the veteran's status post 
right ankle fracture presents so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 20 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Specifically, the record is 
devoid of evidence showing that the veteran's right ankle 
disorder results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
It should be remembered that, generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.2.  
In view of this, and the lack of evidence that the veteran's 
service-connected right ankle disorder has required frequent 
periods of hospitalization or has otherwise rendered 
impractical the application of the regular schedular 
standards, the Board is not required to remand this claim to 
the RO for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, secondary to service-
connected status post right ankle fracture is denied.

Entitlement to service connection for degenerative joint 
disease of the right hip, secondary to service-connected 
status post right ankle fracture is denied.

Entitlement to a disability rating in excess of 20 percent 
for status post right ankle fracture is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



